Citation Nr: 1629089	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease and irritable bowel syndrome.

2.  Entitlement to an initial compensable rating for right foot status post tenotomy hammer toes, 4th and 5th.

3.  Entitlement to an initial compensable rating for left foot status post tenotomy hammer toes 4th and 5th.

(The issues of entitlement to service connection for a deviated septum, nasal polyps, and sinusitis will be addressed in a separate rating decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in relevant part, granted service connection for gastroesophageal reflux with irritable bowel syndrome and assigned a 10 percent rating, effective July 1, 2010.  The rating decision also granted service connection for right and left foot disabilities and assigned noncompensable ratings, effective July 1, 2010.  Thereafter, jurisdiction was transferred to the RO in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in December 2012, the Veteran requested a Board hearing at a local VA office.  A remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing on the issues of entitlement to increased ratings for gastroesophageal reflux with irritable bowel syndrome and right and left foot disabilities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




